Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 1 of 16 PagelD #: 34

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON
JAMES RANDY SCHOONOVER,
Plaintiff,

Vv. Civil Action No. 2:19-386
Judge John T. Copenhaver, Jr.

CLAY COUNTY SHERIFF’S DEPARTMENT,

a division of the Clay County Commission;
CLAY COUNTY COMMISSION, a political
subdivision of Clay County, West Virginia;
MICHAEL PATRICK MORRIS, a deputy sheriff
of Clay County; and JONATHAN HOLCOMB,
a deputy sheriff of Clay County,

Defendants.

DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

NOW COME the Defendants, Clay County Sheriffs Department; Clay County
Commission; Michael Patrick Morris, in his individual capacity; and Jonathan Holcomb,
in his individual capacity, by counsel, Wendy E. Greve, Drannon L. Adkins, and the law
firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC, without waiving any defenses,
and hereby answers the Complaint filed by the Plaintiff herein, James Randy
Schoonover (hereinafter “Plaintiff’).

GENERAL RESPONSE AND PREAMBLE

This responsive pleading has been prepared, served, and filed by counsel for
these Defendants under the Federal Rules of Civil Procedure. As permitted by Rule
8(e)(2), defenses to the claims made in the Complaint are being asserted alternatively

and, in some cases, hypothetically. Defenses are being asserted regardless of apparent
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 2 of 16 PagelD #: 35

consistency and are based both on legal and equitable grounds.

As the facts of this civil action are fully developed through the discovery process,
certain defenses may be abandoned, modified, or amended as permitted by and
consistent with the Federal Rules of Civil Procedure. No discovery has been conducted
to date in the above-captioned civil action. In order to preserve important legal rights
and protection, these Defendants set forth below certain affirmative defenses which,
based upon the information set forth in the Complaint, they believe does or may apply to
some or all of the claims raised therein. These Defendants reserve the right to
withdraw, modify or amend some or all of the affirmative defenses set forth below, in
whole or in part, depending on the outcome of discovery in this civil action.

ANSWER

1. Paragraph 1 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

ie Defendants admit the allegations contained in paragraph 2 of Plaintiff's
Complaint that he is a resident of Clay County, West Virginia, and is 65 years old.
Defendants are without sufficient information to admit or deny the allegations contained
in paragraph 2 that Plaintiff had his left arm amputated on May 16, 2004 and, therefore,
denies the same and demands strict proof thereof.

3. Defendants admit the allegations contained in paragraph 3 of Plaintiff's

Complaint.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 3 of 16 PagelD #: 36

4. Defendants admit the allegations contained in paragraph 4 of Plaintiff's
Complaint.

5. Defendants admit the allegations contained in paragraph 5 of Plaintiff's
Complaint.

6. Defendants admit the allegations contained in paragraph 6 of Plaintiff's
Complaint.

FACTS
7. Defendants are without sufficient information to admit or deny the

allegations contained in paragraph 7 of Plaintiffs Complaint and, therefore, deny the
same and demand strict proof thereof.

8. Defendants are without sufficient information to admit or deny the
allegations contained in paragraph 8 of Plaintiff's Complaint and, therefore, deny the
same and demand strict proof thereof.

9. Defendants are without sufficient information to admit or deny the
allegations contained in paragraph 9 of Plaintiff's Complaint and, therefore, deny the
same and demand strict proof thereof.

10. Defendants are without sufficient information to admit or deny the
allegations contained in paragraph 10 of Plaintiffs Complaint and, therefore, deny the
same and demand strict proof thereof.

11. Defendants are without sufficient information to admit or deny the
allegations contained in paragraph 11 of Plaintiffs Complaint and, therefore, deny the

same and demand strict proof thereof.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 4 of 16 PagelD #: 37

12. Defendants deny the allegations contained in paragraph 12 of Plaintiff's
Complaint and, therefore, demands strict proof thereof.

13. Defendants deny the allegations contained in paragraph 13 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

14. Defendants deny the allegations contained in paragraph 14 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

15. Defendants deny the allegations contained in paragraph 15 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

16. Defendants deny the allegations contained in paragraph 16 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

17. Defendants deny the allegations contained in paragraph 17 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

18. Defendants deny the allegations contained in paragraph 18 of Plaintiffs
Complaint and, therefore, demand strict proof thereof.

19. Defendants admit the allegations contained in paragraph 19 of Plaintiff's
Complaint.

20. Defendants admit the allegation contained in paragraph 20 of Plaintiff's
Complaint.

21. Defendants deny the allegations contained in paragraph 21 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

22. Defendants deny the allegations contained in paragraph 22 of Plaintiff's

Complaint and, therefore, demand strict proof thereof.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 5 of 16 PagelD #: 38

23. Defendants deny the allegations contained in paragraph 23 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

24. Defendants admit the allegations contained in paragraph 24 of Plaintiff's
Complaint.

25. Defendants admit the allegations contained in paragraph 25 of Plaintiff's
Complaint that Plaintiff went inside the residence. Defendants are without sufficient
information to admit or deny the remaining allegations contained in paragraph 25 and,
therefore, denies the same and demands strict proof thereof.

26. Defendants deny the allegations contained in paragraph 26 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

27. Defendants admit the allegations contained in paragraph 27 of Plaintiff's
Complaint.

28. Defendants deny the allegations contained in paragraph 28 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

29. Defendants deny the allegations contained in paragraph 29 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

30. Defendants deny the allegations contained in paragraph 30 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

31. Defendants deny the allegations contained in paragraph 31 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

32. Defendants deny the allegations contained in paragraph 32 of Plaintiff's

Complaint and, therefore, demand strict proof thereof.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 6 of 16 PagelD #: 39

33. Defendants deny the allegations contained i

Complaint and, therefore, demand strict proof thereof.

34. Defendants deny the allegations contained i

Complaint and, therefore, demand strict proof thereof.

35. Defendants deny the allegations contained
Complaint and, therefore, demand strict proof thereof.

36. Defendants deny the allegations contained

Complaint and, therefore, demand strict proof thereof.

37. Defendants deny the allegations contained i

Complaint and, therefore, demand strict proof thereof.

38. Defendants deny the allegations contained i

Complaint and, therefore, demand strict proof thereof.

39. Defendants deny the allegations contained
Complaint and, therefore, demand strict proof thereof.

40. Defendants deny the allegations contained
Complaint and, therefore, demand strict proof thereof.

41. Defendants deny the allegations contained
Complaint and, therefore, demand strict proof thereof.

42. Defendants deny the allegations contained

Complaint and, therefore, demand strict proof thereof.

in

paragraph 33 of Plaintiff's

paragraph 34 of Plaintiff's

paragraph 35 of Plaintiff's

paragraph 36 of Plaintiff's

paragraph 37 of Plaintiffs

paragraph 38 of Plaintiff's

paragraph 39 of Plaintiff's

paragraph 40 of Plaintiff's

paragraph 41 of Plaintiff's

paragraph 42 of Plaintiff's

43. Defendants are without sufficient information to admit or deny the

allegations contained in paragraph 43 of Plaintiffs Complaint and, therefore, deny the

same and demand strict proof thereof.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 7 of 16 PagelD #: 40

44. Paragraph 44 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

FIRST CAUSE OF ACTION
(42 U.S.C. §1983 — Excessive Force)

46. Paragraph 46 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

49. Paragraph 49 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

50. Paragraph 50 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

51. Defendants deny the allegations contained in paragraph 51 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

52. Defendants deny the allegations contained in paragraph 52 of Plaintiff's

Complaint and, therefore, demand strict proof thereof.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 8 of 16 PagelD #: 41

53. Defendants deny the statements and allegations contained in sub
paragraphs A through E of paragraph 53 of Plaintiff's Complaint and, therefore, demand
strict proof thereof.

54. Paragraph 54 of Plaintiffs Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

55. Paragraph 55 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

56. Defendants deny the allegations contained in paragraph 56 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

SECOND CAUSE OF ACTION
(42 U.S.C. §1983 — Cruel and Unusual Punishment)

57. Paragraph 57 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

58. Paragraph 58 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are

denied.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 9 of 16 PagelD #: 42

59. Paragraph 59 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

60. Defendants deny the allegations contained in paragraph 60 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

61. Defendants deny the statements and allegations contained in sub
paragraphs A through E of paragraph 61 of Plaintiffs Complaint and, therefore, demand
strict proof thereof.

63. Defendants deny the allegations contained in paragraph 63 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

64. Paragraph 64 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

65. Defendants deny the allegations contained in paragraph 65 of Plaintiff's

Complaint and, therefore, demand strict proof thereof.

THIRD CAUSE OF ACTION
(State Constitutional Violations)
66. Paragraph 66 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are

denied.
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 10 of 16 PagelD #: 43

67. Paragraph 67 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

68. Paragraph 68 of Plaintiff's Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

69. Defendants deny the allegations contained in paragraph 69 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

70. Defendants deny the allegations contained in paragraph 70 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

71. Defendants deny the allegations contained in paragraph 71 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.

72. Defendants deny the statements and allegations contained in sub
paragraphs A through E of paragraph 72 of Plaintiffs Complaint and, therefore, demand
strict proof thereof.

73. Paragraph 73 of Plaintiffs Complaint states a legal conclusion, rather than
allegations of fact, and, therefore, do not require a response by way of admission or
denial; however, to the extent any factual allegations are contained therein, they are
denied.

74. Defendants deny the allegations contained in paragraph 74 of Plaintiff's

Complaint and, therefore, demand strict proof thereof.

10
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 11 of 16 PagelD #: 44

FOURTH CAUSE OF ACTION
(Negligence)
75. Defendants deny the allegations contained in paragraph 75 of Plaintiff's
Complaint and, therefore, demand strict proof thereof.
76. Defendants deny the statements and allegations contained in sub
paragraphs A through E of paragraph 76 of Plaintiff's Complaint and, therefore, demand

strict proof thereof.

FIRST DEFENSE
Defendants deny that the Plaintiff is entitled to the relief requested.
SECOND DEFENSE
Defendants assert the defenses of insufficiency of process and service of
process to the extent any of the following affirmative defenses are applicable based
upon the evidence adduced in these matters Defendants assert contributory negligence,
comparative negligence, assumption of the risk, waiver, estoppel, laches, release, res
judicata, collateral estoppel, and any other matter constituting avoidance or an
affirmative defense.
THIRD DEFENSE
Defendants assert and preserve immunities and defenses contained in W.Va.
Code 29-12A-1 et seq.
FOURTH DEFENSE

The damages of which Plaintiff complains were caused by the acts or act of

others.

1]
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 12 of 16 PagelD #: 45

FIFTH DEFENSE
No custom, usage, policy or practice of these Defendants caused a deprivation of

Plaintiff's rights.

SIXTH DEFENSE
Defendants raise and preserve the defenses of self-defense and defense of

others.

SEVENTH DEFENSE
Defendants deny that they are liable individually to the Plaintiff for the claims
asserted in this civil action.
EIGHTH DEFENSE

Defendants raise and preserve the statute of limitations.

NINTH DEFENSE
Defendants assert that they are entitled to qualified and/or good faith immunity
from liability because Defendants acted lawfully in all actions taken by them with regard
to the Plaintiff and with probable cause and in the good faith performance of their
duties. Defendants deny that they acted in in violation of Plaintiff's Constitutional rights
and further deny that they acted willfully, intentionally, or in callous disregard to the
Plaintiff's Constitutional rights or that they in any way denied Plaintiff due process of

law.

TENTH DEFENSE
Defendants are entitled to qualified and/or good faith immunity from liability

because the conduct of the Defendants, at all times relevant hereto, did not violate any

12
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 13 of 16 PagelD #: 46

clearly established statutory or constitutional rights of the Plaintiff of which a reasonable

person should have known.

ELEVENTH DEFENSE

Defendants enjoy absolute immunity from liability in this civil action.

TWELFTH DEFENSE
Defendants specifically assert all common law, statutory and constitutional
immunities afforded them under State and Federal law.
THIRTEENTH DEFENSE
Defendants hereby raise and preserve each and every defense set forth in Rules
8, 9 and 12 of the Federal Rules of Civil Procedure and further reserve the right to raise
such additional defenses as may appear appropriate following further factual

development in this case.
FOURTEENTH DEFENSE

Defendants did not breach any duty that they owed to the Plaintiff.

FIFTEENTH DEFENSE
Defendants are immune from liability as, at all times relevant hereto, they acted

within the good faith performance of their official duties.

JURY DEMAND

Defendants respectfully demand a trial by jury on all issues so triable.

13
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 14 of 16 PagelD #: 47

PRAYER FOR RELIEF
WHEREFORE, having fully answered or otherwise responded to the Plaintiff's
Complaint, Defendants pray that the Plaintiffs Complaint be dismissed and held for
naught; that Plaintiff recover nothing from Defendants; that Defendants recover their
costs, expenses of suit and a reasonable attorney's fee made necessary in defending
said Plaintiffs Complaint; and, for such other relief, whether legal or equitable in
character, as to which the Defendants appear entitled.
CLAY COUNTY SHERIFF’S DEPARTMENT;
CLAY COUNTY COMMISSION; MICHAEL
PATRICK MORRIS, in his individual
capacity; and JONATHAN HOLCOMB, in

his individual capacity
By Counsel,

/s/ Drannon L. Adkins
Wendy E. Greve, WV State Bar No. 6599
Drannon L. Adkins, WV State Bar No. 11384

 

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building

901 Quarrier Street

Charleston, West Virginia 25301

Telephone: (304) 344-0100

Facsimile: (304) 342-1545

E-Mail: wgreve@pffwv.com; dadkins@pffwv.com

14
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 15 of 16 PagelD #: 48

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

JAMES RANDY SCHOONOVER,
Plaintiff,

V. Civil Action No. 2:19-386
Judge John T. Copenhaver, Jr.

CLAY COUNTY SHERIFF’S DEPARTMENT,

a division of the Clay County Commission;
CLAY COUNTY COMMISSION, a political
subdivision of Clay County, West Virginia;
MICHAEL PATRICK MORRIS, a deputy sheriff
of Clay County; and JONATHAN HOLCOMB,
a deputy sheriff of Clay County,

Defendants.
CERTIFICATE OF SERVICE

The undersigned, counsel of record for Defendants, Clay County Sheriff's
Department; Clay County Commission, Michael Patrick Morris, and Jonathan Holcomb, do
hereby certify on this 21st day of June, 2019, that a true copy of the foregoing
“Defendants’ Answer to Plaintiff's Complaint” has been filed with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the below
listed CM/ECF participant:

Mark A. Atkinson, Esq. (WVSB #184)
John-Mark Atkinson, Esq. (WVSB #12014)
ATKINSON & POLAK, PLLC

P.O. Box 549

Charleston, WV 25322-0549

/s/ Drannon L. Adkins

 

Wendy E. Greve, WV State Bar No. 6599
Drannon L. Adkins, WV State Bar No. 11384

15
Case 2:19-cv-00386 Document 4 Filed 06/21/19 Page 16 of 16 PagelD #: 49

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building

901 Quarrier Street

Charleston, West Virginia 25301

Telephone: (304) 344-0100

Facsimile: (304) 342-1545

E-Mail: wqreve@pffwv.com; dadkins@pffwv.com

16
